DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed on January 26, 2021 is acknowledged. 
Claims 1, 23-26, 28-30, 32 and 46-56 were pending. Claims 23-26, 28-30, 32 and 46-56 are being examined on the merits. Claim 1 is withdrawn.

Response to Arguments
Applicant’s arguments filed January 26, 2021 have been fully considered. 

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or drawings:

	Objection to the Drawings
	Objection to claim 56
	Rejection of claim 50 under 35 USC 112(b), antecedent basis

	
Rejection of claims 23-26, 28-30, 32 and 46-56 under 35 USC 112(a), enablement
	Applicant argues that the claim rejections should be withdrawn in view the claim amendments and arguments. Specifically, Applicant has amended independent claim 23 to require that the cells be animal cells (Remarks, p. 6). In addition, Applicant argues that extensive experimentation does not render the experiments unduly extensive, if the experiments involve repetition of known or commonly used techniques, if the experimentation is merely routine, or if the specification provides a reasonable amount of guidance (Remarks, p. 6). Applicant points to portions of the specification that describe exemplary stabilization reagents, concentrations, and timing and temperature conditions, as well as a discussion of when an appropriate level of stabilization has been reached (Remarks, p. 6). Applicant also argues that the limitation “stabilized biological cell” is defined in the specification (Remarks, p. 6). Finally, Applicant argues that in view of the guidance in the specification, and the ordinary artisan’s knowledge of well-known analytical procedures such as sequencing and microarrays, it would be routine for the ordinary artisan to confirm that a specific implementation of the claimed method successfully converts an animal cell to a stabilized animal cell (Remarks, p. 6).
	The Office agrees in part and disagrees in part. The Office agrees that extensive experimentation does not necessarily render experimentation “undue” in the context of enablement, and agrees that consideration has to be given regarding whether and to what extent the experimentation involves repetition of known or commonly used techniques or is routine, and to the guidance in the specification. However, as noted in the Non-Final Office Action mailed October 26, 2020, there is no prior art that, alone or in combination, teaches or suggests using the combination of inhibitors recited in claim 23. Therefore, there are no 

	
Rejection of claims 23-26, 28-30, 32 and 46-56 under 35 USC 112(b), indefiniteness
	Applicant argues that the claim rejections should be withdrawn in view of the arguments regarding enablement of the claims. Specifically, Applicant argues that “[t]he Courts have held that ‘provided that the claims are enabled, and no undue experimentation is required, the fact that some experimentation may be necessary to determine the scope of the claims does not render the claims indefinite” (Remarks, p. 8). Therefore, the fact that some routine experimentation is required to determine the time sufficient to stabilize the nucleic acids does not render the claims indefinite (Remarks, p. 9).
	The Office disagrees for the same reasons as discussed above in conjunction with the enablement rejection.
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.
	
Information Disclosure Statement
The Information Disclosure Statements submitted January 26, 2021 and March 18, 2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 28-30, 32 and 46-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of independent claim 23 is directed to a method of stabilizing a population of nucleic acids in a biological cell comprising contacting the cell with at least one irreversible protein translation inhibitor, at least one ribonucleic acid transcription inhibitor, and at least one electron transport chain agent, for a period of time sufficient to stabilize the population of nucleic acids contained therein. 
The State of the Prior Art
	The prior art, which is discussed in more detail below, teaches irreversible protein translation inhibitors, and ribonucleic acid transcription inhibitors, and teaches various uses for them. In addition, electron transport chain agents are known in the art. However, the prior art does not teach the combination of these three components, nor does the prior art teach the use of such a combination of components as a stabilizer for cells or nucleic acids.
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor

As discussed below, there are no prior art teachings relating to the use of such a stabilization reagent, and, therefore, one of ordinary skill in the art cannot rely on predictability in the art as an aide for determining how to make and use the invention.
Existence of Working Examples
The specification provides a working example describing a comparison between nucleic acid isolation protocols with or without the use of a nucleic acid stabilization reagent, using a murine myeloma hybridoma cell line and an embodiment of the stabilization reagent containing emetine, cycloheximide, triptolide and sodium azide (example 1). The specification also provides an example of isolating stabilized nucleic acids within a microfluidic device (example 2).
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of instant claims 23-26, 28-30, 32 and 46-56, one of ordinary skill in the art would 
	While the dependent claims limit the method in some regards, for example, by providing ranges for time and temperature (claims 26), specifying cell types (claims 46-48), and identifying mixture of components in some embodiments of the stabilization reagent, the claims are still very broad, and the ordinary artisan would have to engage in a significant amount of experimentation to make and use the invention.
For the above reasons, one of ordinary skill in the art would not be able to make and use the invention without undue experimentation. 
Claims 24-26, 28-30, 32 and 46-56 depend directly or indirectly from claim 23 and consequently incorporate the lack of enablement issues in claim 23.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 28-30, 32 and 46-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Claim 23 recites “wherein the contacting is performed for a period of time sufficient to stabilize the … nucleic acids”. It is not clear which of the many methods encompassed by claim 23 would have this required property. One of ordinary skill in the art would not be able to determine what period of time would be required with each cell type and combination of stabilization reagents. In addition, neither the specification nor the prior art teaches how to determine a time corresponding to this function. Therefore, without testing the various embodiments of claim 23, one of ordinary skill in the art would not be able to identify its metes and bounds, and consequently, claim 23 is indefinite.
Claims 24-26, 28-30, 32 and 46-56 depend directly or indirectly from claim 23 and consequently incorporate the indefiniteness issues in claim 23.
Conclusion
Claims 23-26, 28-30, 32 and 46-56 are being examined, and are rejected. Claim 1 is withdrawn. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637